Case 2:21-cv-10024-GAD-EAS ECF No. 2, PageID.157 Filed 01/06/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


DAVID LYMAN, TIMOTHY                   ) Case No.: 21-cv-10024
THUERING, and VINCENT                  )
BRADY, on behalf of themselves         ) Hon. Gershwin A. Drain
and all others similarly situated,     )
                                       ) Magistrate Judge Elizabeth A. Stafford
             Plaintiffs,               )
      v.                               )
                                       )
FORD MOTOR COMPANY,                    )
                                       )
             Ford.                     )
                                       )

                           NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Sharon S. Almonrode of The Miller Law Firm,

P.C. hereby enters her appearance as counsel of record on behalf of Plaintiffs in the

above captioned matter.

DATED: January 6, 2021                       Respectfully submitted,

                                             /s/ Sharon S. Almonrode
                                             Sharon S. Almonrode (P33938)
                                             THE MILLER LAW FIRM, P.C.
                                             950 W. University Drive, Suite 300
                                             Rochester, MI 48307
                                             Tel: (248) 841-2200
                                             Fax: (248) 652-2852
                                             ssa@millerlawpc.com
Case 2:21-cv-10024-GAD-EAS ECF No. 2, PageID.158 Filed 01/06/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on January 6, 2021, I electronically filed the foregoing

documents using the Court’s electronic filing system, which will notify all counsel

of record authorized to receive such filings.

                                       /s/ Sharon S. Almonrode
                                       Sharon S. Almonrode (P33938)
                                       THE MILLER LAW FIRM, P.C.
                                       950 W. University Drive, Suite 300
                                       Rochester, MI 48307
                                       Tel: (248) 841-2200
                                       Fax: (248) 652-2852
                                       ssa@millerlawpc.com




                                          2
